Title: To James Madison from Horatio Gates, 24 January 1806 (Abstract)
From: Gates, Horatio
To: Madison, James


                    § From Horatio Gates. 24 January 1806, New York. “Inclosed is a Letter I recived from General Moreau [not found], sent to me by the Marquis Lafayette; Mr. Temple Bowdoin intended to have calld for it, but leaving Town in bad Wether he neglected

to do it, it was to have accompanied my Letter to you by that Gentleman. War in Disguise makes much Stir here! I never will beleive Armstrong is Treacherous to his Trust, unless it is better confirm’d than by Assertions—my respectfull Compliments to The president.”
                